Exhibit 10.04


ACACIA DIVERSIFIED HOLDINGS, INC. (OTC QB: ACCA) ANNOUNCES MAJOR ASSET
ACQUISITION
 
Acacia Diversified Holdings, Inc. Signals Paradigm Shift in Asset Acquisition of
Cutting Edge Citrus Products Manufacturer
 
OCALA, Florida. July 10, 2013 (GLOBE NEWSWIRE) – Acacia Diversified Holdings,
Inc. (OTC:ACCA) (the “Company”) today announced that it has acquired the assets
of Red Phoenix Extracts, Inc., a privately held Fort Pierce, Florida
manufacturer of healthy citrus products derived from citrus peel material. Red
Phoenix recently discontinued its manufacturing operations at the end of June,
commensurate with the close of the summer citrus season in Florida. The Company
consummated its acquisition of substantially all of the assets of Red Phoenix
via a stock purchase arrangement on July 10, 2013.
 
As a part of that acquisition Red Phoenix also agreed to transfer its
proprietary manufacturing technologies as well as the recognized “Red Phoenix”
brand to Acacia. “This acquisition represents the beginning of a new business
era for Acacia Diversified,” stated Steve Sample, Chairman of the Board of
Directors and Chief Executive Officer for the Company. He continued, “We believe
that the acquisition of the Red Phoenix brand and its proprietary technologies
represents an exciting opportunity for our shareholders in a growing
marketplace.”
 
The acquired assets will be placed into Acacia’s new, wholly-owned,
manufacturing subsidiary and will be used to conduct business under the “Red
Phoenix” brand. In connection with the acquisition, two members of the senior
management of Red Phoenix, including its former president, William J. Howe, and
its Operations Manager, Clarence Shivers, will join the Acacia subsidiary in
bringing their expertise to the venture. “We are thrilled to have Bill and
Clarence as key members of the new Acacia Diversified team,” said Sample. “I
fully expect their expertise to be invaluable to us as we move into this dynamic
new marketplace.”
 
The details of the Red Phoenix asset acquisition is more fully detailed in the
Company’s Current Report on Form 8-K filed with the United States Securities and
Exchange Commission on July 10, 2013.  This and other reports of the Company may
be viewed on the SEC website at www.sec.gov or directly on the Company’s website
at www.acacia.bz/sec/sec.htm.
 
About Acacia Diversified Holdings, Inc.
 
Acacia Diversified Holdings, Inc. (“Acacia” or the “Company”), a Texas
corporation, was originally formed as Gibbs Construction, Inc. in 1984, and had
its IPO in 1996.  Following the difficulties of the financial crisis in 2000 and
loss of its largest clients, Gibbs was forced to reorganize, and emerged under
new control in 2006. Changing its name to Acacia Automotive, Inc. in 2007, it
acquired and operated automotive auctions until 2012, when it discontinued its
remaining auto auction operations, simultaneously changing its name to Acacia
Diversified holdings, Inc. and reposturing itself as a diversified holding
company.  The acquisition of the assets of Red Phoenix Extracts, Inc. is
Acacia’s first effort to enter the citrus products industry in its plan to
become active in that venue.
 
About Acacia’s New Red Phoenix Subsidiary
 
Acacia intends to operate its new wholly owned citrus byproducts manufacturing
subsidiary as Red Phoenix Extracts, Inc. from two adjacent leased facilities
located at 3495 S. U.S. Hwy.1, Bldgs. 12-E and 12-W, Fort Pierce, Florida
34982.  The new manufacturing subsidiary is anticipated to commence full
operations at the start of the Florida citrus season in the fall of 2013.  The
Company’s new subsidiary currently has verbal and written commitments for orders
of its products comprising a major portion of its production capacity for the
coming season, and will seek to identify other opportunities and prospects for
further growth and expansion in the industry.
 
 
 

--------------------------------------------------------------------------------

 
 
Forward-Looking Statements
 
Statements in this press release may be "forward-looking statements" within the
meaning of the Private Securities Litigation Reform Act of 1995. Words such as
"anticipate", "believe", "estimate", "expect", "intend" and similar expressions,
as they relate to the company or its management, identify forward-looking
statements. These statements are based on current expectations, estimates and
projections about the company's business based, in part, on assumptions made by
management. These statements are not guarantees of future performance and
involve risks, uncertainties and assumptions that are difficult to predict.
Therefore, actual outcomes and results may, and probably will, differ materially
from what is expressed or forecasted in such forward-looking statements due to
numerous factors, including those described above and those risks discussed from
time to time in Acacia Diversified Holdings, Inc.’s filings with the Securities
and Exchange Commission. In addition, such statements could be affected by risks
and uncertainties related to Acacia’s (i) product demand, market and customer
acceptance of its citrus byproducts and other goods, (ii) ability to obtain
financing to expand its operations, (iii) ability to attract qualified sales
representatives, (iv) competition, pricing and development difficulties, (v)
ability to successfully integrate the citrus byproducts manufacturing subsidiary
into its operations, and (vi)  general industry and market conditions and growth
rates and general economic conditions. Any forward-looking statements speak only
as of the date on which they are made, and the Company does not undertake any
obligation to update any forward-looking statement to reflect events or
circumstances after the date of this release. Information on Acacia’s website
does not constitute a part of this release.
 
Contact Information:
Mr. Steven Sample, CEO
Investor.relations@acacia.bz
(352) 427-6848


 
 

 